 



Exhibit 10.35
Summary of 2008 Base Salary and Bonus Targets for CEO and CFO
On February 19, 2008, the Compensation Committee of the Molina Healthcare Board
of Directors determined that Dr. J. Mario Molina’s fiscal year 2008 base salary
as Chief Executive Officer (CEO) shall be $850,000, and that John Molina’s
fiscal year 2008 base salary as Chief Financial Officer shall be $775,000.
The Compensation Committee also established Dr. Molina’s fiscal year 2008 bonus
opportunity pursuant to the same general formula under the 2005 Incentive
Compensation Plan as had been used to establish his bonus opportunity for fiscal
year 2007, subject to appropriate adjustment of the particular metrics. Under
the 2005 Incentive Compensation Plan, the Compensation Committee established
three independent performance measures for fiscal year 2008: (i) earnings per
diluted share (EPS), (ii) premium and other operating revenue (excluding
interest income), and (iii) return on equity (ROE). Each of the three measures
corresponds to a baseline bonus opportunity equal to one-third of the CEO’s 2008
base salary, or $283,333. If the “threshold” amount of a performance measure is
achieved, the CEO shall receive 80% of his possible bonus payout for that
particular measure, or $226,667. If the “target” amount of a performance measure
is achieved, the CEO shall receive 100% of the possible bonus payout for that
measure, or $283,333. If the “maximum” amount of a performance measure is
achieved or exceeded, the CEO shall receive 120% of the possible bonus payout
for that measure, or $340,000. The bonus amounts shall be interpolated linearly
to correspond with the achievement of each of the measures between the 80% and
120% or greater levels, and normalized on a pro rata basis for acquisitions
occurring during the course of the year. None of the three bonus amounts shall
exceed the 120% payout level. The performance measures are as follows:

                              Performance goals and payout as % of opportunity  
    Threshold     Target     Maximum   Measure   (80% payout)     (100% payout)
    (120% payout)  
EPS
  $  2.25     $  2.35     $  2.45  
Premium and other operating revenue
  $2,784 million   $2,900 million   $3,016 million
ROE
      12.4%         12.9%         13.4%  

The potential bonus of John Molina as CFO for fiscal year 2008 shall be subject
to the same three performance measures and payout formula as with the CEO, only
the baseline bonus opportunity for each of the three performance measures shall
be equal to one-third of 75% of his 2008 base salary, or $193,750.
Each of the CEO and CFO were also granted under the Company’s 2002 Equity
Incentive Plan 15,600 shares of restricted stock, vesting in one-quarter
increments over 4 years.

